Citation Nr: 1828957	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  18-10 567	)	DATE
	)
	)


THE ISSUES

1. Whether there was clear and unmistakable error in a July 2016 Board decision that found clear and unmistakable error in an August 2006 rating decision, revising it to reflect an effective date of June 1, 2004 for the grant of service connection for prostate cancer.

2. Whether there was clear and unmistakable error in a July 2016 Board decision that granted a partial restoration of a 60 percent disability rating, but no higher, for prostate cancer residuals effective July 1, 2011.

3. Whether there was clear and unmistakable error in a July 2016 Board decision that denied service connection for Graves' disease.


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active service from January 1960 to September 1980.

This matter is current before the Board of Veterans' Appeals (Board) on the Veteran's motion for revision or reversal of the July 2016 Board decision that granted an effective date of June 1, 2004 for the grant of service connection for prostate cancer; granted a partial restoration of a 60 percent disability rating, but no higher, for prostate cancer residuals effective July 1, 2011; and denied service connection for Graves' disease.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT


1. The July 2016 Board decision that granted an effective date of June 1, 2004 for the grant of service connection for prostate cancer, considered the correct law and evidence as they then existed at that time and was not the product of an undebatable error.

2. The July 2016 Board decision that granted a partial restoration of a 60 percent disability rating, but no higher, for prostate cancer residuals effective July 1, 2011, considered the correct law and evidence as they then existed at that time and was not the product of an undebatable error.

3. The July 2016 Board decision that denied service connection for Graves' disease, considered the correct law and evidence as they then existed at that time and was not the product of an undebatable error. 


CONCLUSION OF LAW

1. The July 2016 Board decision that granted an effective date of June 1, 2004 for the grant of service connection for prostate cancer, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (2012); 38 C.F.R. §§  20.1400-20.1411 (2017).

2. The July 2016 Board decision that granted a partial restoration of a 60 percent disability rating, but no higher, for prostate cancer residuals effective July 1, 2011, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (2012); 38 C.F.R. §§  20.1400-20.1411 (2017).

3. The July 2016 Board decision that denied service connection for Graves' disease, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (2012); 38 C.F.R. §§  20.1400-20.1411 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veteran has made allegations of clear and unmistakable error (CUE) with the Board's in a July 2016 decision that granted an effective date of June 1, 2004 for the grant of service connection for prostate cancer; granted a partial restoration of a 60 percent disability rating, but no higher, for prostate cancer residuals effective July 1, 2011; and denied service connection for Graves' disease.

The United States Court of Appeals for Veterans Claims (the Court) has held that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to a claim based on a previous decision having been the result of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The Court found that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process."  Livesay, 15 Vet. App. at 178.  As such, an allegation of CUE does not represent a "claim," but a collateral attack on a final decision. The provisions of VCAA, and its implementing regulations, are not, therefore, applicable to the adjudication of the issue of CUE in a prior final decision.

CUE is a very specific and rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967   (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003). 

The Veteran has claimed there was CUE with respect to three issues adjudicated by the Board in its July 2016 decision.  In that decision, the Board granted June 1, 2004, as the effective date for the grant of service connection for prostate cancer based on clear and unmistakable error in an August 2006 rating decision; granted a partial restoration of a 60 percent disability rating for prostate cancer residuals, effective July 1, 2011; and reopened and denied the claim for service connection for Graves' disease.

Effective date for the grant of service connection for prostate cancer

With respect to the Board's decision granting an effective date of June 1, 2004 for the grant of service connection for prostate cancer, the Veteran has argued he is entitled to an earlier effective date on the basis of CUE.  Specifically, the Veteran has argued that the Board failed to consider the holding in multiple cases, including Nehmer v. United States Veterans Admin. (Nehmer I), 712 F. Supp. 1404, 1409 (N.D. Cal. 1989); Nehmer v. United States Veterans Admin. (Nehmer II), 32 F. Supp. 2d. 1175, 1183 (N.D. Cal. 1999) (VA promulgated 38 C.F.R. § 3.816 in response to district court's order); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004).  The Veteran has argued that a veteran's pleadings should be sympathetically read and all potential claims raised by the record should be considered.  He has also argued that the VA should have promptly notified veterans affected by Agent Orange of potential claims.  The Veteran has also argued it is "morally deficient or worse" to not grant an earlier effective date.

In the July 2016 decision, the Board specifically considered and applied the case law cited by the Veteran.  As discussed by the Board in its July 2016 decision, if a Nehmer class member, which the Veteran is, is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989 or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, is the later of the date such claim was received by VA or the date the disability arose, unless the claim was received with a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if (1) the claimant's application and other supporting statements and submissions may reasonable be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  If the above requirements are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

The Board found in its July 2016 decision that the Veteran was first diagnosed with prostate cancer in 2002 and first filled out paperwork claiming service connection for prostate cancer on June 1, 2004.  The Board found no evidence supporting that the Veteran filed a claim with VA prior to June 1, 2004.  

The Board concluded that the Veteran did not file a claim for service connection for prostate cancer that was received by VA between May 3, 1989 and November 7, 1996 (the date prostate cancer was added to the list of diseases associated with exposure to herbicide agents).  Further, the claim was not reviewed on the initiative of VA or by request of the Veteran within one year from the effective date of the law or VA issue (here, November 7, 1996).  Therefore, the Board concluded that the provisions of 38 C.F.R. § 3.114(a)(1) are not for application.  Also, the Veteran did not meet all eligibility criteria on November 7, 1996, the effective date of the liberalizing law as he was not diagnosed with prostate cancer until 2002.  Thus, the Board found that as the provisions of 38 C.F.R. § 3.114 are not applicable, the effective date of the grant of service connection is determined pursuant to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(2).

Pursuant to 38 C.F.R. § 3.400, an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As the Board found that the earliest date on which the evidence supported that the Veteran filed a claim was June 1, 2004, including a sympathetic and liberal reading of all of the Veteran's statements, June 1, 2004 is the proper effective date.

The Veteran has not since pointed to any evidence not considered by the Board in its July 2016 decision, such as an earlier statement that would constitute an intent to apply for VA benefits prior to June 1, 2004.

The Board finds that the statutory and regulatory provisions identified by the Veteran were not incorrectly applied.  The Board acknowledges that the Veteran has expressed disagreement with the regulations, contending it constitutes a moral failure on the part of the VA to have not earlier notified veterans affected by Agent Orange of their potential entitlement to disability compensation.  However, those arguments are not claims of CUE with the July 2016 Board decision.

The evidence does not support that the correct facts, as they were known at the time of the July 2016 decision, were not before the Board not that the statutory or regulatory provisions extant at the time were incorrectly applied.  Therefore, the Board finds no CUE in the July 2016 decision and the Veteran's motion to revise or reverse on the basis of clear and unmistakable error is denied.

Partial restoration for prostate cancer residuals

With respect to the issue of the reduction of the 100 percent rating for prostate cancer and grant of partial restoration of 60 percent for prostate cancer residuals, the Veteran has argued it was CUE to find the reduction proper.

As an initial matter, the Board notes that in November 2017 the Veteran submitted a November 2017 letter from his private doctor, Dr. B.G., as well as September and November 2017 medical reports.  However, new evidence may not be considered in connection with the disposition of a clear and unmistakable error motion, only evidence that was of record at the time of the prior decision.  38 C.F.R. § 20.1405(b); see also Damrel, 6 Vet. App. at 245.  Therefore, the evidence submitted by the Veteran after the July 2016 Board decision will not be discussed in this adjudication of his motion to revise or reverse on the basis of CUE.

The Board also acknowledges that the Veteran has argued his 100 percent rating was reduced without due process per the United States Constitution.  The Board finds this statement is of insufficient specificity to represent a claim of CUE.  See Fugo, 6 Vet. App. at 43-44.

The Veteran has also argued that the Johns Hopkins information sheet stating that there is no cure for prostate cancer if there are two or more occurrences was not considered in the July 2016 Board decision.  The evidence reflects that the information sheet was of record at the time of the July 2016 Board decision.  Although it was not specifically cited in the Board's decision, there was extensive discussion of the Veteran's private doctor's opinion that the Veteran was not "cured," and the application of that opinion to Diagnostic Code 7528, which states that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local recurrence or metastasis, the rating is to be based upon residuals of voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  

The Board weighed the evidence and found that the reduction of the 100 percent disability rating by the RO was appropriate to the extent that there had been actual and permanent improvement of the prostate cancer and the criteria for a 100 percent disability rating were no longer satisfied.  The Board explained that while the Veteran's prostate cancer may not have been "cured;" such is a finding is not determinative under the rating criteria.  While the Veteran has expressed disagreement with the weighing of the evidence in reaching that decision, such disagreement does not constitute CUE.

Based on the forgoing, the Board finds no CUE in the July 2016 decision and the Veteran's motion to revise or reverse on the basis of clear and unmistakable error is denied.

Denial of service connection for Graves' disease

With respect to the Veteran's motion to revise or reverse the Board's denial for service connection for Graves' disease on the basis of clear and unmistakable error, the Board finds the motion must be dismissed.

The Veteran has argued that the Board should have weighed more heavily the findings of his doctors.  He specifically has contended that the VA medical opinion requested by the Board should not have been greater weight than the study by Dr. A.V. that he submitted.

The Veteran has offered no other basis for his motion for CUE.  A disagreement as to how the facts were weighed or evaluated may not be the basis of a claim of CUE. 38 U.S.C. § 7111 (2012); Luallen, 8 Vet. App. at 95 ("the appellant is actually asserting disagreement with how the RO evaluated the facts before it, an allegation which is inadequate to raise a CUE claim").  Accordingly, the motion for CUE must be denied.  














ORDER

The motion to revise or reverse on the basis of clear and unmistakable error the Board's July 2016 decision granting a partial restoration of a 60 percent disability rating, but no higher, for prostate cancer residuals effective July 1, 2011is denied.

The motion to revise or reverse on the basis of clear and unmistakable error the Board's July 2016 decision granting an effective date of June 1, 2004, but no earlier, for the grant of service connection for prostate cancer is denied.

The motion to revise or reverse on the basis of clear and unmistakable error the Board's July 2016 decision denying service connection for Graves' disease is denied.




                       ____________________________________________
	H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



